DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 12/30/2020. Presently, claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0216060 to Weising.
	With regard to claim 1, Weising discloses a system, comprising: at least one processor (0100); and a memory (0100) comprising executable instructions that, in response to execution by the at least one processor, cause the system to at least: identify a characteristic of a physical object located on a physical surface (figs. 1-3; 0046; 0048); obtain a rule set and game state based at least in 
	With regard to claim 2, Weising discloses identify a prospective change to the game state based at least in part on an observation of the physical object on the physical surface; validate the prospective change to the game state based at least in part on the rule set; update the game state based at least in part on the prospective change; and render the augmented reality gameplay in accordance with the update game state (0053; 0058-0059; 0107; wherein as the player moves the AR is updated in accordance with their movement as well as what player they are).
	With regard to claim 3, Weising discloses render the physical object, in the augmented reality gameplay as a game element (figs. 1-3).
	With regard to claim 4, Weising discloses determine, based at least in part on the rule set, to localize a game element; and render the augmented reality gameplay to incorporate the localized game element, in accordance with a localization preference of a first user (0049-0050; 0099).
	Claim 7 mirrors claim 1 and is rejected in like manner.
	With regard to claim 8, Weising discloses that the characteristic of the physical object is usable to obtain an identifier of the rule set (figs. 1-3; 0046-0049; wherein the game board is put onto the tabletop).
	With regard to claim 9, Weising discloses that the characteristic of the physical object is usable to obtain information indicative of the first game state (figs. 103 0046-0049).
	Claim 10 is a mirror of claim 2 and is rejected in like manner.
claim 11, Weising discloses that the game sate comprises at least one of player identity, player skill level, localization preferences, or game customization preferences (0050; 0053; wherein there are various players in the game and thus there must be player identities).
	With regard to claim 12, Weising discloses rendering a game piece in the augmented reality display by overlaying the game piece on the physical object (fig. 3).
	Claim 14 is a mirror of claim 4 and is rejected in like manner.
	Claim 15 is a mirror of claim 1 and is rejected in like manner.
	Claim 16 is a mirror of claim 2 and is rejected in like manner.
	With regard to claim 17, Weising discloses render, in augmented relating, a graphical element indicative of repositioning the physical object on the physical surface (fig. 3; 0049).
	Claim 18 is a mirror of claim 3 and is rejected in like manner.
	Claim 20 is a mirror of claim 4 and is rejected in like manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Weising in view of US Patent Application Publication No. 20180093186 to Black.
	With regard to claim 5, Weising does not appear to explicitly disclose a replay feature. However, Black teaches generate a replay of physical gameplay based at least in part on a history of changes to the game state (0069). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Black with the disclosure of Weising in order to provide a replay to the player of the events that occurred thus being able to learn from a previous gameplay event or show friends the moves that were made.
Claim 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weising in view of US Patent No. 10279264 to Aghdaie.
	With regard to claims 6, 13, and 19 Weising does not appear to explicitly disclose information provided to one player but not another. However, Aghdaie teaches obtain information indicative of at least one of a skill level, preference, viewpoint, or game position associated with a first player; and render the augmented reality gameplay to provide, to the first player, at least one of game element information or hints not provided to a second player (col. 3, lines 15-54). It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Aghdaie with the disclosure of Weising in order to provide players with  information needed according to that user’s skill level.
Response to Arguments
The previous rejection based upon 35 USC 112 has been withdrawn based upon Applicant’s arguments.
Applicant’s arguments with regarding “initialize a game engine” in response to the previous rejection based upon Clark is found convincing and the rejection is withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715